UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 August 5, 2010 Date of Report (Date of earliest event reported) SYNTHETECH, INC. (Exact name of registrant as specified in its charter) Oregon 000-12992 84-0845771 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 1290 Industrial Way, P.O. Box 646, Albany Oregon 97321 (Address of principal executive offices) (Zip Code) (541) 967-6575 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Company’s 2010 annual shareholder meeting was held on August 5, 2010.The final results of voting for each matter submitted to a vote of shareholders at the meeting are as follows: Election of each of seven directors, each to serve until the next annual shareholder meeting and until his successor is elected: Director For Against Withheld Broker Non-Votes Paul C. Ahrens - Dr. Daniel T. Fagan - Howard L. Farkas - Dr. Donald E. Kuhla - Hans C. Noetzli - Charles B. Williams - Dr. Gregory R. Hahn - Ratification of the appointment of Peterson Sullivan LLP as the Company's independent registered public accounting firm for the fiscal year ending March 31, 2011. For Against Abstain Broker Non-Votes - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 9, 2010 By: /s/Gary Weber Gary Weber Senior Vice President and Chief Financial Officer
